                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION
                         CASE NO: 5:17-CV-356

RICARDO MONDRAGON, EUSTORGIO                   )
ESPINOBARROS FELICIANO,                        )
JUAN CONTRERAS, CUTBERTO ORTIZ                 )
HERNÁNDEZ, ALEJANDRO JIMENEZ                   )
GONZALEZ, RENATO ROMERO                        )
ACUÑA, JOSÉ TAPIA, ANASTACIO                   )
LOPEZ SOLIS, and ABDON QUIRASCO                )
SIXTECO, on behalf of themselves and all       )
other similarly situated persons,              )
                                               )
              Plaintiffs,                      )
                                               )
v.                                             )
                                               )
SCOTT FARMS, INC., ALICE H. SCOTT,             )
LINWOOD H. SCOTT, JR., LINWOOD H.              )
SCOTT III, DEWEY R. SCOTT, JFT                 )
HARVESTING INC., JUAN F. TORRES                )
OASIS HARVESTING, INC.,                        )
and RAMIRO B. TORRES                           )
                                               )
              Defendants.                      )
                                               )

     JOINT MOTION FOR PRELIMINARY APPROVAL OF COLLECTIVE
             ACTION AND CLASS ACTION SETTLEMENT

       Plaintiffs and Scott Farms, Inc., Alice H. Scott, Linwood H. Scott, Jr.,

Linwood H. Scott, III, and Dewey R. Scott (collectively “Defendants”) jointly move

this Court for entry of the stipulated order accompanying this Joint Motion

approving the class action settlement agreement (attached as Exhibit 1). The terms

of settlement are set on in Exhibit 2 to this Motion. Declarations of Plaintiffs’

Counsel Carol Brooke and Robert Willis accompany this Motion and are designated

as Exhibit 3 and Exhibit 4, respectively.




       Case 5:17-cv-00356-FL Document 202 Filed 10/22/19 Page 1 of 3
      WHEREFORE the parties respectfully request that the Court enter the

proposed Order granting preliminary approval of the Settlement Agreement and

granting the parties any other relief that the Court deems appropriate and

necessary.

      Respectfully submitted, this the 22nd day of October 2019.

 /s/ Robert J. Willis
 Robert J. Willis
 N.C. Bar No.10730
 P.O. Box 1269
 Raleigh, NC 27602
 (919) 821-9031
 (919) 821-1764 (fax)
 rwillis@rjwillis-law.com
 Attorney for Plaintiffs

 /s/ Carol Brooke
 Carol Brooke
 N.C. Bar No. 29126
 carol@ncjustice.org
 Clermont Fraser Ripley
 N.C. Bar No. 36761
 clermont@ncjustice.org
 North Carolina Justice Center
 PO Box 28068
 Raleigh, NC 27611-8068
 Attorneys for Plaintiffs

/s/ F. Marshall Wall
F. Marshall Wall, N.C. Bar #26804
Laura E. Dean, N. C. Bar #43775
Cranfill Sumner & Hartzog LLP
Post Office Box 27808
Raleigh, North Carolina 27611-7808
Telephone: (919) 828-5100
Facsimile: (919) 828-2277
Email:       mwall@cshlaw.com
             ldean@cshlaw.com
Attorneys for Defendants Scott Farms, Inc.,
Alice H. Scott, Linwood H. Scott, Jr.,
Linwood H. Scott, III and Dewey R. Scott



4821-1331-7029, v. 1
       Case 5:17-cv-00356-FL   Document 202 Filed 10/22/19 Page 2 of 3
                  UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF NORTH CAROLINA
                        WESTERN DIVISION
                    Civil Action No. 5:17-cv-356-FL

Ricardo Mondragon, et al.,                )
                     Plaintiffs,          )
v.                                        ) CERTIFICATE OF SERVICE
                                          )
SCOTT FARMS, INC., et al.,                )
                   Defendants.            )

      I hereby certify that on October 22, 2019, a copy of the foregoing Motion
was filed with the Clerk of Court using the CM/ECF system, which will
automatically serve all counsel of record, including:

      Carol L. Brooke            carol@ncjustice.org

      Andrew M. Jackson          andy@andrewjacksonlaw.com

      Clermont Fraser Ripley     clermont@ncjustice.org

      Robert J. Willis           rwillis@ncjustice.org


                                        /s/ F. Marshall Wall
                                       F. Marshall Wall, N.C. Bar #26804
                                       Laura E. Dean, N. C. Bar #43775
                                       Cranfill Sumner & Hartzog LLP
                                       Post Office Box 27808
                                       Raleigh, North Carolina 27611-7808
                                       Telephone: (919) 828-5100
                                       Facsimile: (919) 828-2277
                                       Email:        mwall@cshlaw.com
                                                     ldean@cshlaw.com
                                       Attorneys for Defendants Scott Farms,
                                       Inc., Alice H. Scott, Linwood H. Scott,
                                       Jr., Linwood H. Scott, III and Dewey
                                       R. Scott




4821-1331-7029, v. 1
       Case 5:17-cv-00356-FL   Document 202 Filed 10/22/19 Page 3 of 3
